

116 HR 4370 IH: TBI and PTSD Treatment Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4370IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Biggs (for himself, Mr. Gosar, Mr. Armstrong, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 hyperbaric oxygen therapy to veterans with traumatic brain injury or
			 post-traumatic stress disorder.
	
 1.Short titleThis Act may be cited as the TBI and PTSD Treatment Act. 2.Hyperbaric oxygen therapy for veterans with traumatic brain injury or post-traumatic stress disorder (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1710E the following new section:
				
					1710F.Traumatic brain injury and post-traumatic stress disorder: hyperbaric oxygen therapy
 (a)AuthorityThe Secretary shall furnish hyperbaric oxygen therapy to a veteran who has a condition specified in subsection (b) through a health care provider described in section 1703(c)(5) of this title.
 (b)Covered conditionsThe conditions specified in this subsection are the following: (1)Traumatic brain injury.
 (2)Post-traumatic stress disorder. . (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1710E the following new item:
				
					
						1710F. Traumatic brain injury and post-traumatic stress disorder: hyperbaric oxygen therapy..
			